Citation Nr: 1803887	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The November 2011 rating decision also denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a notice of disagreement as to the issue in January 2012.  A January 2014 rating decision granted entitlement to service connection for PTSD.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has a low back disability etiologically related to an in-service injury, event or disease.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis - Low Back Disability

The Veteran contends that he has a low back disability that is directly related to his active service.  Specifically, the Veteran testified that he was involved in a motor vehicle accident in 1979, during his active service, which caused his low back disability.  See October 2017 Board hearing transcript.

To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303.   

The evidence of record shows that the Veteran has a current diagnosis of minimal posterior disc osteophytosis at the lower lumbar spine.  See, e.g., June 2011 VA examination.  Therefore, there is evidence of a current disability.

As to an in-service event, injury or disease, the Veteran's service treatment records reveal that he was treated for low back pain in December 1979 after a motor vehicle accident.  The Veteran was diagnosed with a sprained muscle in his left lower back.  Accordingly, there is also evidence of an in-service injury in the form of a low back muscle sprain, and the issue remaining for consideration as to direct service connection is whether the Veteran's current low back disability is etiologically related to the in-service injury.

With respect to a nexus between the current disability and in-service event, the only competent medical opinion of record is the June 2011 VA opinion, which weighs against the Veteran's claim.  The June 2011 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated that he injured his left low back when he was rear-ended while waiting at a railroad crossing in 1979.  The VA examiner noted that the Veteran was treated in December 1979 for a sprained muscle in the left lower back after a car accident.  The VA examiner further noted that the Veteran's separation medical examination in June 1980 showed a normal spine evaluation.  The June 2011 VA examiner opined that the Veteran's current low back disability is less likely as not caused by the left low back injury during his military service.  As rationale, the VA examiner stated that after the Veteran's December 1979 motor vehicle accident he was treated for a sprained muscle in the lower back and was not profiled.  The VA examiner further noted that the Veteran's separation examination showed a normal spine examination.  Additionally, the VA examiner stated there was no medical evidence of treatment for a low back disability for 30 years after his separation 

The only evidence indicating an association between the current low back disability and active duty are the Veteran's own assertions.  At the October 2017 Board hearing the Veteran testified that his current low back disability is due to the in-service motor vehicle accident.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a) (1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of posterior disc osteophytosis at the lower lumbar spine is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's current low back disability had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of posterior disc osteophytosis at the lower lumbar spine.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As such, the lay statements provided by the Veteran are not competent evidence as to whether the Veteran's current low back disability is related to active service.  Moreover, such a finding is not supported by the record.  Specifically, the Veteran's separation examination doesn't show complaints or diagnosis of a low back disability.  Additionally, the record does not demonstrate that the Veteran sought medical treatment relating to his low back until 30 years after separation.  Finally, a VA medical opinion of record is against a nexus to service.

In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current low back disability and his active military service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


